COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


MAC CONSTRUCTION COMPANY, INC. AND
 BITUMINOUS CASUALTY CORPORATION
                                              MEMORANDUM OPINION *
v.   Record No. 2597-96-3                         PER CURIAM
                                                MARCH 11, 1997
BOBBY G. HARRISON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Michael F. Blair; Penn, Stuart & Eskridge,
           on brief), for appellants.
           (Gerald F. Sharp; Browning, Lamie & Sharp,
           P.C., on brief), for appellee.



     Mac Construction Company, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission (commission) erred in finding that (1)

Bobby G. Harrison (claimant) proved that his June 13, 1995 injury

by accident caused a compensable aggravation of his preexisting

back condition; and (2) the June 13, 1995 injury was not a known

and expected result of claimant's violation of the restrictions

imposed upon him by Dr. Neal A. Jewell.    Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the
                                       1
commission's decision.   Rule 5A:27.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Employer did not appeal the commission's finding that
claimant proved that the June 13, 1995 lifting incident
constituted a compensable injury by accident. Accordingly, this
finding is conclusive and binding on appeal.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

                                 I.

     On September 24, 1992, claimant sustained a compensable

injury by accident resulting in a herniated disc.    He underwent

surgery for this condition in November 1992.    As of July 1993,

Dr. Jewell had released claimant to return to work with

restrictions prohibiting him from repetitive bending, lifting,

kneeling, or squatting, continuous bending or squatting, and

lifting more than thirty pounds occasionally and fifteen pounds

frequently.   Claimant returned to work on light duty and

continued to work, with occasional layoffs unrelated to his

September 1992 injury, until June 13, 1995.    Claimant stated that

between July 1993 and June 13, 1995, he was never free from pain

in his back and leg.
     On June 13, 1995, claimant and three other men were carrying

a fifteen to twenty foot pipe.   As they lowered the pipe,

claimant felt a "sting" in his back.    Claimant sought medical

treatment on June 13, 1995.   On June 22, 1995, claimant reported

the June 13, 1995 incident to Dr. Jewell, who noted that the

lifting incident resulted in acute pain.    Claimant told Dr.



                                 2
Jewell that he had not been symptom-free since 1992.   Dr. Jewell

excused claimant from work and eventually required that he

undergo several epidural steroid injections.    On September 6,

1995, Dr. Jewell noted that the June 13, 1995 accident caused an

exacerbation of claimant's continuing and chronic back condition.

In a September 6, 1995 letter, Dr. Jewell stated that if the

June 13, 1995 accident had not occurred, claimant could have

continued to work as a flagman.   Dr. Jewell opined that the June

13, 1995 accident "aggravated the already present disc disease

related to [claimant's] injury of September 1992."   In his

October 19, 1995 deposition, Dr. Jewell stated that claimant's

post-June 13, 1995 disability was "directly related" to the June

13, 1995 incident and "indirectly related" to the September 24,

1992 accident.   Dr. Jewell reiterated his opinion in a December

10, 1995 letter.   In that letter, Dr. Jewell opined that if

claimant's symptoms had continued between 1993 and 1995, then

claimant's June 13, 1995 accident was an aggravation of his

preexisting chronic back condition.
     It is well settled that when an injury by accident

accelerates or aggravates a preexisting condition, disability

resulting therefrom is compensable.   Russell Loungewear v. Gray,

2 Va. App. 90, 95, 341 S.E.2d 824, 826 (1986).   In its role as

fact finder, the commission was entitled to weigh the medical

evidence and to accept Dr. Jewell's opinions.    Dr. Jewell's

opinions, coupled with claimant's testimony, provide credible




                                  3
evidence to support the commission's finding that claimant proved

that a new injury by accident on June 13, 1995 resulted in a

compensable aggravation of claimant's preexisting back condition.

"In determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991).
                                 II.

     Claimant's testimony provides credible evidence to support

the commission's finding that the pipe lifted by claimant and his

three coworkers on June 13, 1995 weighed approximately 100

pounds.   "The fact that there is contrary evidence in the record

is of no consequence if there is credible evidence to support the

commission's finding."   Id.   Based upon claimant's testimony, the

commission could infer that, with all four men lifting the pipe

with equal exertion, claimant's actions did not exceed Dr.

Jewell's restriction prohibiting claimant from lifting more than

thirty pounds.   "Where reasonable inferences may be drawn from

the evidence in support of the commission's factual findings,

they will not be disturbed by this Court on appeal."    Hawks v.

Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698

(1988).

     For the reasons stated, we affirm the commission's decision.




                                  4
    Affirmed.




5